DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-15 & 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of Applicant’s response 3/16/2022, the prior art of record does not fairly teach nor render obvious the limitations “a cable matching circuit disposed between the first region and the second region and configured to match impedances of the first region and the second region” in the arrangement as recited in the claim. Claims 2-5, 7-9 directly or indirectly depend from claim 1.
Regarding Claim 10, in view of Applicant’s response 3/16/2022, the prior art of record does not fairly teach nor render obvious the limitations “a cable matching circuit disposed between the first region and the second region and configured to match impedances of the first and second regions” in the arrangement as recited in the claim. Claims 11-15 & 17 directly or indirectly depend from claim 10.
Regarding Claim 18, in view of Applicant’s response 3/16/2022, the prior art of record does not fairly teach nor render obvious the limitations “a cable matching circuit disposed between the first region and the second region and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845